DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 19 January 2022 have been received and entered in full. Claims 1, 4, 17, 19, 20, 22, 23 and 25-31 are pending and under examination.

Withdrawn Rejections
The rejection of claims 23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in response to the Remarks and NPL evidence submitted by applicant. The NPL references are sufficient to establish that there is a scope of the claims that is enabled for in vivo treatment of Alzheimer’s disease. For the same reason, the rejection of claims 17, 19, 20 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), for scope of enablement is withdrawn.
However, a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 20, 22, 23 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting aggregation or reducing toxicity of an Aβ peptide in vitro, the method comprising oxidizing an Aβ as claimed in vitro, or while being enabling for a method of inhibiting aggregation or reducing toxicity of an Aβ peptide in vivo, the method comprising administering the particular oxidizing agent, rapamycin, and subsequently oxidizing the Aβ peptide by irradiating the treated subject with light, does not reasonably provide enablement for the current broad scope of the claims, which does not require administering a particular oxidizing agent and coupling that oxidizing agent with irradiation of light.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims are directed to a method of treating Alzheimer’s disease, the method comprising (A) oxidizing an Aβ peptide to an oxidized Aβ peptide wherein one or more amino acid residues of an Aβ peptide have been oxidized (excluding an oxidized Aβ peptide wherein only Met has been oxidized), wherein the oxidized Aβ peptide comprises histidine 13 oxidized as a 14 Da adduct and histidine 14 oxidized as a 14 Da adduct, and administering the oxidized Aβ peptide to a subject in need thereof in an in vivo and reducing toxicity of an Aβ peptide in vivo, which is encompassed in the treatment of Alzheimer’s disease (as in claims 23 and 25). 
The nature of the invention is complex. While the skill level in the art is high, the level of predictability is low. The state of the art is such that successful treatment of Alzheimer's disease was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is no known cure, treatment or preventative measure for Alzheimer's disease and related diseases, as evidenced by Vickers. (Drugs Aging 2002, PTO-892, 09/12/2019) who teaches, “Alzheimer's disease (AD) is the leading cause of age-related dementia and is set to markedly increase in incidence with the gradual aging of the populations in both developed and developing nations. Along with most brain diseases and conditions, there is no effective treatment currently available to reverse, slow down or prevent its course." Similarly, Perrin et al. (Nature 2009, PTO-892, 09/12/2019) teach that there continue to be no treatments that prevent or slow the disease (see abstract). Further, Hampel et al. (Prog Neurobiol. 2011, PTO-892, 09/12/2019) teaches “Despite considerable progress of AD research in recent years and evolving paradigm shifts in both pathophysiological concepts as well as in diagnostic criteria fundamental challenges have not yet been resolved. The strong age-related incidence, the recent failure and complete lack of disease-modifying or preventive therapy that may delay onset or substantially affect the pathophysiology of AD, result in an enormous burden posed both on individuals, their families and care 
The instant specification theorizes that the oxidized Aβ peptide according to the present invention would prevent and/or treat Alzheimer’s disease because there is some evidence that one oxidized Aβ peptide decreased aggregation to a modest extent and was less toxic to cells than non-oxidized Aβ peptide (also to a modest extent, see Examples 3-5). It is concluded from these results that “when the Aβ peptide is oxidized in vivo or within cells, the oxidized Aβ peptide according to the present invention is generated in vivo or within cells” (see p.15, [0018]). 
There is evidence in the art that oxidized Aβ peptides actually contribute to the disease and are a part of the pathology of aggregated Aβ (for review, see e.g. Schӧneich, Ann NY Acad Sci 2004, Inoue et al., Rapid Commun Mass Spectrom. 2006, and Giunta et al., Amyloid 2000, all on the IDS filed 06/26/2018). Thus, relevant art indicates that treatment of AD with oxidized Aβ would not work and would actually contribute to the pathology of Alzheimer’s disease. 
No actual therapeutic data is disclosed in the instant specification from human patients or from an art-accepted animal model for AD. Applicant has not shown any evidence in the instant specification that the claimed methods would work in vivo. Applicants have not shown that oxidation of Aβ lowers aggregated Aβ or plaque burden in an animal model of AD, for example. Thus, although the specification prophetically considers and discloses general methodologies of using the claimed methods for prevention or treatment of AD, the disclosure is not considered fully enabling of the 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the claimed methods performed in vivo, the breadth of the claims which encompasses treatment of disease (e.g. Alzheimer's disease), the state of the prior art which establishes the unpredictability of treatment and prevention of this disease, the lack of guidance or evidence in the specification indicating that the claimed methods would work in vivo, and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and use the claimed invention in its full scope.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. Applicant again asserts that if oxidizing an Aβ peptide in vivo through photooxidation reaction, for instance, an oxidized Aβ peptide is produced in vivo and the aggregation of Aβ peptide is inhibited, and as a result Alzheimer's disease can Emphasis added. Applicant asserts that Lee et al. present in vivo data where aggregation of Aβ is inhibited by oxidizing Aβ using Methylene Blue and light in a Drosophila AD model resulting in reduced damage at the neuromuscular junction. Emphasis added. Applicant asserts that Razzakov et al. provide data using an Aβ pentamer as a model of AB aggregates to computationally demonstrate that the stability of the Aβ pentamer is decreased by oxidation. Applicant submits Nagashima et al., who teach that photooxygenation catalyst 7 that permeates the blood-brain harrier and selectively and directly degrades an Aβ in a mouse model of AD. Emphasis added. Applicant submits Ozawa et al., who teach that photooxygenation of their low molecular weight catalytic compound facilitates the clearance of Aβ in a mouse model of AD. Emphasis added. Applicant asserts that these publications support the disclosure in the present application.
The references submitted by applicant support the stance that administering particular oxidation catalysts that are activated by light irradiation to organisms in an AD model coupled with photooxygenation via irradiation with light would be enabling for claims to treatment of Alzheimer’s disease. However, these embodiments must be incorporated into the claims in order for them to be enabled in their full scope. The current claims are much more broadly drawn to administering any oxidizing agent without the coupled step of photooxygenation. Although newly submitted claims 26-31 recite riboflavin and irradiating with light, these two embodiments are not linked together in any one claim. Moreover, the claims recite a particular reaction, i.e. oxidizing an Aβ peptide to an oxidized Aβ peptide wherein one or more amino acid residues of an Aβ peptide have been oxidized (excluding an oxidized Aβ peptide wherein only Met has been oxidized), wherein the oxidized Aβ peptide comprises histidine 13 oxidized as a 14 Da adduct and histidine 14 oxidized as a 14 Da adduct. This is can only be in vivo via any other method than those specifically disclosed in the instant specification. 
Applicant repeats assertions from the specification and previously submitted on the record, i.e. that the oxidized Abeta peptide shows no aggregation by itself and inhibits aggregation of native Abeta peptide. Applicant asserts that if oxidizing an Aβ peptide in vivo through photooxidation reaction, an oxidized Aβ peptide is produced in vivo and the aggregation of Aβ peptide is inhibited, and as a result Alzheimer's disease can be treated. Emphasis added. Applicant asserts that in Ni et al. reported that by administering an Abeta peptide-oxidizing catalyst (i.e., a catalyst which exhibits the same action as that of riboflavin) (riboflavin is used in the Example 6 of the present invention as an Abeta peptide-oxidizing catalyst) to an AD-model mouse, followed by irradiating the mouse with light, the Abeta peptide concentration in the mouse brain is reduced and thereby Alzheimer's disease is treated. Applicant asserts that the article also mentions that the Abeta peptide-oxidizing catalyst, administered to the mouse is the same compound as riboflavin in terms of action. 
Again, other prior art indicates that applicant’s method of decreasing aggregation of Aβ in vitro and administering it to an Alzheimer’s disease patient or administering an oxidizing agent to said patient would not treat the disease and would actually contribute to Alzheimer’s disease pathology. There is ample evidence in the art that oxidized Aβ peptides actually contribute to the disease and are a part of the pathology of aggregated Aβ (for review, see e.g. Schӧneich, Ann NY Acad Sci 2004, Inoue et al., Rapid Commun 
Regarding Ni et al., while applicant’s prior art discloses that one particular agent may show promise in a very particular animal model of disease, which also includes the use of irradiated light, the instant claims are much broader. The instant claims are broadly drawn to a method for treating any subject with Alzheimer's disease comprising oxidizing an Aβ peptide with any agent and administering the peptide to a subject in need thereof; or administering any oxidizing agent to a subject in need thereof to oxidize an Abeta peptide, in vivo and thereby treat the disease. This is distinguished from the results to which applicant refers, wherein a specific "catalyst" was apparently administered to an AD-model mouse through a particular administration technique, followed by irradiation of the mouse with light. The results to which applicant refers wherein the concentration of Aβ1-42 in the right hippo-campus treated by photooxygenation was significantly lower than that in the control (left) side was obtained only when an 8-month-old APP knock-in mouse expressing human Arctic Aβs was treated with a cross-β-sheet-sensing switch that can be activated by long wavelength light (λ > 650 nm). The treatment agent was injected directly into the brain, i.e. into the right hippocampus through a guide catheter and photoirradiation with 780-nm light for 30 min was conducted by insertion of an LED-equipped optical fiber. The operation (injection of 9 and subsequent photoirradiation) was repeated seven times over 7 days (see p.816). 
These particular findings are not enough to enable the full scope of the claimed invention as more evidence in the art suggests that the instant methods would not treat . 

Allowable Subject Matter
Conclusion
Claims 1 and 4 are allowed.
Claims 17, 19, 20, 22, 23 and 25-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
12 February 2021